DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 07/02/2021, with respect to claims 23-26, 28-29, 36-39 and 41-47 have been fully considered and are persuasive.  The rejections of claims 23-26, 28-29, 36-39 and 41-47 has been withdrawn. 
Allowable Subject Matter
Claims 23, 36 and 43 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest a method performed by an information processing apparatus comprising a controller including a processor, the method comprising: searching for a printer based on a first user instruction; -3-Amendment for Application No.: 16/453,829Attorney Docket: 10193339US01installing a printer driver to be used for generating print data to be transmitted to a the detected printer; obtaining, from an external server, an application corresponding to the detected printer, wherein the obtained application is used for displaying a print setting screen for setting print settings to be 
Nakata’126 shows a print system to print a document created by a web application receiving print settings from a print management server. Nakata’126 do not include all the detailed combined limitations included in the claim including a searching for a printer based on a first user instruction; -3-Amendment for Application No.: 16/453,829Attorney Docket: 10193339US01installing a printer driver to be used for generating print data to be transmitted to a the detected printer; obtaining, from an external server, an application corresponding to the detected printer, wherein the obtained application is used for displaying a print setting screen for setting print settings to be included in the print data to be generated by the installed printer driver, and capability information of the detected printer is obtained from the external server; receiving, while the application and the capability   
	Armstrong et al. (US 2015/0286451 A1) shows in paragraph [0072] a printer extension application obtains print -setting UI data either from the data store or one or more of the servers in the cloud-based distributed network, the printer extension application displays the print -setting UI via the application-host device. Armstrong do not include all the detailed combined limitations included in the claim including a searching for a printer based on a first user instruction; -3-Amendment for Application No.: 16/453,829Attorney Docket: 10193339US01installing a printer driver to be used for generating print data to be transmitted to a the detected printer; obtaining, from an external server, an application corresponding to the detected printer, wherein the obtained application is used for displaying a print setting screen for setting print settings to be included in the print data to be generated by the installed printer driver, and capability information of the detected printer is obtained from the external server; receiving, while   

Claims 24-26, 28-29, 37-39, 41-42, 44-47 depend on allowable claims therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246.  The examiner can normally be reached on 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRIANA CRUZ/Primary Examiner, Art Unit 2675